VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Voting Agreement”) is made and entered into as of
December 4, 2009, by and between the undersigned stockholder (the “Stockholder”)
of Adamis Pharmaceuticals Corporation, a Delaware corporation (“Adamis”), and La
Jolla Pharmaceutical Company, a Delaware corporation (“La Jolla”).

RECITALS

A. La Jolla and Adamis have entered an Agreement and Plan of Reorganization of
even date herewith (the “Merger Agreement”), which provides for the merger of a
newly-created and wholly-owned subsidiary of La Jolla with and into Adamis, with
Adamis as the surviving corporation (the “Merger”). Capitalized terms used
herein but not otherwise defined shall have the meaning ascribed to them in the
Merger Agreement.

B. Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such number
of shares of the outstanding capital stock of Adamis, and shares subject to
outstanding options and warrants, as are indicated on Exhibit A to this Voting
Agreement.

C. In consideration of the execution of the Merger Agreement by La Jolla and to
induce La Jolla to enter into the Merger Agreement, Stockholder (in his or her
capacity as such) agrees to vote the Shares (as defined below) and other such
shares of capital stock of Adamis over which Stockholder has voting power so as
to facilitate consummation of the Merger.

AGREEMENT

NOW, THEREFORE, intending to be legally bound, the parties hereto agree as
follows:

1. Certain Definitions. Capitalized terms not defined herein shall have the
meanings ascribed to them in the Merger Agreement. For purposes of this Voting
Agreement:

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been terminated pursuant to the terms
thereof, or (ii) such date and time as the Merger has been consummated in
accordance with the terms of the Merger Agreement.

(b) Stockholder shall be deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.

(c) “Person” shall mean any (i) individual, (ii) corporation, limited liability
company, partnership or other entity, or (iii) governmental authority.

(d) “Shares” shall mean: (i) all securities of Adamis (including all shares of
Adamis Common Stock, and all options, warrants and other rights to acquire
shares of Adamis Common Stock) Owned by Stockholder as of the date of this
Voting Agreement; and (ii) all additional securities of Adamis (including all
additional shares of Adamis Common Stock and all additional options, warrants
and other rights to acquire shares of Adamis Common Stock) of which Stockholder
acquires Ownership during the period from the date of this Voting Agreement
through the Expiration Date (including by way of stock dividend or distribution,
split-up, recapitalization, combination, exchange of shares and the like).

(e) “Transfer”. A Person shall be deemed to have effected a “Transfer” of a
security if such person directly or indirectly: (i) sells, pledges, encumbers,
assigns, grants an option with respect to, transfers or disposes of such
security or any interest in such security; (ii) enters into an agreement or
commitment providing for the sale of, pledge of, encumbrance of, assignment of,
grant of an option with respect to, transfer of or disposition of such security
or any interest therein; or (iii) reduces such Person’s beneficial ownership of,
interest in or risk relating to such security.

2. Transfer of Shares.

(a) Transfer Restrictions. Stockholder agrees that, during the period from the
date of this Voting Agreement through the Expiration Date, Stockholder shall not
cause or permit any Transfer of any of the Shares to be effected; provided that,
notwithstanding the foregoing, Stockholder shall not be restricted from
effecting a Transfer of any Shares to any member of Stockholder’s immediate
family or to a trust for the benefit of Stockholder and/or any member of
Stockholder’s immediate family provided that (A) each such transferee shall have
(i) executed a counterpart of this Agreement and a proxy in the form attached
hereto as Exhibit A (with such modifications as La Jolla may reasonably request)
and (ii) agreed in writing to hold such Shares, or such interest therein,
subject to all of the terms and conditions set forth in this Agreement, and
(B) the aggregate number of shares (whether outstanding or underlying
outstanding options and warrants) that may be so Transferred by Stockholder may
not exceed one percent (1%) of Adamis’s outstanding Common Stock as of the date
hereof. For purposes of this Agreement, “immediate family” means Stockholder’s
spouse, parents, siblings, children or grandchildren.

(b) Transfer of Voting Rights. Stockholder agrees that, during the period from
the date of this Voting Agreement through the Expiration Date, Stockholder shall
not deposit (or permit the deposit of) any Shares in a voting trust or grant any
proxy or enter into any voting agreement or similar agreement in contravention
of the obligations of Stockholder under this Voting Agreement with respect to
any of the Shares.

3. Agreement to Vote Shares. At every meeting of the stockholders of Adamis
called, and at every adjournment thereof, and on every action or approval by
written consent of the stockholders of Adamis, Stockholder (in his or her
capacity as such) shall, or shall cause the holder of record on any applicable
record date to, vote the Shares:

(a) in favor of approval of the Merger and the adoption and approval of the
Merger Agreement, and in favor of each of the other actions contemplated by the
Merger Agreement and any action required in furtherance thereof;

(b) in favor of any matter that could reasonably be expected to facilitate the
Merger;

(c) against approval of any proposal made in opposition to, or in competition or
inconsistent with, consummation of the Merger or the transactions contemplated
by the Merger Agreement (including, without limitation, any action or agreement
that would result in a breach of any representation, warranty, covenant or
obligation of Adamis in the Merger Agreement); and

(d) in favor of waiving any notice that may have been or may be required
relating to any reorganization of Adamis or any subsidiary of Adamis, any
reclassification or recapitalization of the capital stock of Adamis or any
subsidiary of Adamis, or any sale of assets, change of control, or acquisition
of Adamis or any subsidiary of Adamis by any other person, or any consolidation
or Merger of Adamis or any subsidiary of Adamis with or into any other person.

Stockholder further agrees that, if a meeting is held, Stockholder shall, or
shall cause the holder of record on any applicable record date to, appear at
such meeting or otherwise cause the Shares to be counted as present thereat for
purposes of establishing a quorum. Before the Expiration Date, the Stockholder
shall not enter into any agreement or understanding with any person to vote or
give instructions in any manner inconsistent with the terms of this Section 3.

4. Agreement Not to Exercise Appraisal Rights. Stockholder hereby irrevocably
and unconditionally waives, and agrees not to exercise any rights to demand
appraisal of any Shares which may arise with respect to the Merger or any
related transaction.

5. Directors and Officers. Notwithstanding any provision of this Voting
Agreement to the contrary, nothing in this Voting Agreement shall limit or
restrict Stockholder from acting in Stockholder’s capacity as a director or
officer of Adamis (it being understood that this Voting Agreement shall apply to
Stockholder solely in Stockholder’s capacity as a stockholder of Adamis) or
voting in Stockholder’s sole discretion on any matter other than those matters
referred to in Section 3.

6. Irrevocable Proxy. If requested by La Jolla, (a) Stockholder agrees to
deliver to La Jolla a proxy in the form attached hereto as Exhibit A (the
“Proxy”), which shall be irrevocable to the fullest extent permissible by law,
with respect to the Shares, and (b) Stockholder shall cause to be delivered to
La Jolla an additional proxy (in the form attached hereto as Exhibit A) executed
on behalf of the record owner of any Shares that are owned beneficially (within
the meaning of Rule 13d-3 under the Exchange Act), but not of record, by
Stockholder. Stockholder shall, at his, her or its own expense, perform such
further acts and execute such further promises and other documents and
instruments as may reasonably be required to vest in La Jolla the power to carry
out and give effect to the provisions of this Voting Agreement.

7. No Ownership Interest. Nothing contained in this Voting Agreement shall be
deemed to vest in La Jolla any direct or indirect ownership or incidence of
ownership of or with respect to any Shares. All rights, ownership and economic
benefits of and relating to the Shares shall remain vested in and belong to
Stockholder, and La Jolla shall have no authority to manage, direct,
superintend, restrict, regulate, govern, or administer any of the policies or
operations of Adamis by virtue of this Voting Agreement or exercise any power or
authority to direct Stockholder in the voting of any of the Shares, except as
otherwise provided herein.

8. No Solicitation. Stockholder agrees that, during the period from the date of
this Agreement through the Expiration Date, Stockholder shall comply with the
provisions of Section 4.5 of the Merger Agreement.

9. Representations and Warranties of the Stockholder.

(a) Power; Binding Agreement. Stockholder has full power, authority and capacity
to execute and deliver this Voting Agreement and the Proxy, to perform
Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby and thereby. If Stockholder is a corporation or other
entity, the execution, delivery and performance by Stockholder of this Voting
Agreement and the consummation by it of the transactions contemplated hereby
have been duly and validly authorized by Stockholder and no other actions or
proceedings on the part of Stockholder are necessary to authorize the execution
and delivery by it of this Voting Agreement and the consummation by it of the
transactions contemplated hereby. This Voting Agreement and the Proxy have been
duly executed and delivered by Stockholder, and constitute valid and binding
obligations of Stockholder, enforceable against Stockholder in accordance with
their terms.

(b) No Conflicts. Except for filings under the Exchange Act, no filing with, and
no permit, authorization, consent, or approval of, any state or federal public
body or authority (“Governmental Entity”) is necessary for the execution of this
Voting Agreement and Proxy by Stockholder and the consummation by Stockholder of
the transactions contemplated by this Voting Agreement and Proxy. None of the
execution and delivery of this Voting Agreement or Proxy by Stockholder, the
consummation by Stockholder of the transactions contemplated by this Voting
Agreement and Proxy or compliance by Stockholder with any of the provisions of
this Voting Agreement and Proxy shall (i) if Stockholder is a corporation or
other entity, conflict with or result in any breach of any organizational
documents applicable to Stockholder, (ii) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the terms, conditions or provisions
of any note, loan agreement, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement, or other instrument or
obligation of any kind to which Stockholder is a party or by which Stockholder
or any of its properties or assets may be bound, or (iii) violate any order,
writ, injunction, decree, judgment, order, statute, rule, or regulation
applicable to Stockholder or any of Stockholder’s properties or assets.

(c) Ownership of Shares. Stockholder (i) is the beneficial owner of the shares
of Adamis Common Stock and the options and warrants to purchase shares of Adamis
Common Stock indicated on Exhibit A hereto, which are free and clear of any
liens, adverse claims, charges, security interests, pledges or options, proxies,
voting trusts or agreements, understandings or agreements, or any other rights
or encumbrances whatsoever (“Encumbrances”) (except any Encumbrances arising
under securities laws or arising hereunder); and (ii) does not beneficially own
any securities of Adamis other than the shares of Adamis Common Stock and
options and warrants to purchase shares of Adamis Common Stock indicated on
Exhibit A hereto.

(d) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Voting Agreement and Proxy, in each case with respect to all of Stockholder’s
Shares, with no limitations, qualifications or restrictions on such rights,
subject to applicable federal securities laws and the terms of this Voting
Agreement and Proxy.

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated by
this Voting Agreement and Proxy based upon arrangements made by or on behalf of
Stockholder.

(f) Reliance by La Jolla. Stockholder understands and acknowledges that La Jolla
is entering into the Merger Agreement in reliance upon Stockholder’s execution
and delivery of this Voting Agreement and Proxy.

10. Certain Restrictions. Prior to the termination of this Voting Agreement,
Stockholder agrees not to, directly or indirectly, take any other action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect.

11. Disclosure. Stockholder agrees to permit La Jolla and Adamis to publish and
disclose in all documents and schedules filed with the Securities and Exchange
Commission or any applicable state authority or agency, and any press release or
other disclosure document that La Jolla or Adamis, in their sole discretion,
determines to be necessary or desirable in connection with the Merger and any
transactions related to the Merger, Stockholder’s identity and ownership of
Shares and the nature of Stockholder’s commitments, arrangements and
understandings under this Voting Agreement and Proxy.

12. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any agreements to which the Stockholder is a party or pursuant to any rights the
Stockholder may have.

13. Legending of Shares. If so requested by La Jolla, Stockholder agrees that
the Shares shall bear a legend stating that they are subject to this Voting
Agreement and to an irrevocable proxy.

14. Termination. This Voting Agreement and the Proxy delivered in connection
herewith shall terminate and shall have no further force or effect as of the
Expiration Date. Nothing in this Section 14 shall relieve or otherwise limit any
party of liability for breach of this Voting Agreement.

15. Miscellaneous.

(a) Validity. The invalidity or unenforceability of any provision of this Voting
Agreement will not affect the validity or enforceability of the other provisions
of this Voting Agreement, which will remain in full force and effect. In the
event any governmental entity of competent jurisdiction holds any provision of
this Voting Agreement to be null, void or unenforceable, the parties hereto will
negotiate in good faith and will execute and deliver an amendment to this Voting
Agreement in order, as nearly as possible, to effectuate, to the extent
permitted by law, the intent of the parties hereto with respect to such
provision.

(b) Binding Effect and Assignment. This Voting Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, neither this
Voting Agreement nor any of the rights, interests or obligations of the parties
hereto may be assigned by either of the parties without prior written consent of
the other.

(c) Amendments; Waiver. This Voting Agreement may be amended by the parties
hereto and the terms and conditions hereof may be waived only by an instrument
in writing signed on behalf of each of the parties hereto, or, in the case of a
waiver, by an instrument signed on behalf of the party waiving compliance.

(d) Specific Performance; Injunctive Relief. The parties hereto acknowledge that
La Jolla shall be irreparably harmed and that there shall be no adequate remedy
at law for a violation of any of the covenants or agreements of Stockholder set
forth herein or in the Proxy. Stockholder agrees that, in the event of any
breach or threatened breach by Stockholder of any covenant or agreement
contained in this Agreement or in the Proxy, La Jolla shall be entitled, in
addition to any other remedies that may be available to La Jolla upon any such
breach or threatened breach, La Jolla shall have the right to enforce such
covenants and agreements by specific performance, injunctive relief or by any
other means available to La Jolla at law or in equity. Stockholder further
agrees that La Jolla shall not be required to obtain, furnish or post any bond
or similar instrument in connection with or as a condition to obtaining any
remedy referred to in this Section 15(d), and Stockholder irrevocably waives any
right he, she or it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

(e) Non-Exclusivity. The rights and remedies of La Jolla under this Voting
Agreement are not exclusive of or limited by any other rights or remedies which
it may have, whether at law, in equity, by contract or otherwise, all of which
shall be cumulative (and not alternative). Without limiting the generality of
the foregoing, the rights and remedies of La Jolla under this Agreement, and the
obligations and liabilities of Stockholder under this Agreement, are in addition
to their respective rights, remedies, obligations and liabilities under common
law requirements and under all applicable statutes, rules and regulations.

(f) Notices. All notices and other communications pursuant to this Voting
Agreement shall be in writing and deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
parties at the following address (or at such other address for a party as shall
be specified by like notice):

      If to La Jolla:La Jolla Pharmaceutical Company
4365 Executive Drive, Suite 300

San Diego, CA 92121
 
Attention: Chief Executive Officer
Telephone: (858) 452-6600

If to Stockholder:
  To the address for notice set forth on the signature

page hereof.

(g) No Waiver. The failure or delay of any party to exercise any right, power or
remedy provided under this Voting Agreement or otherwise available in respect of
this Voting Agreement at law or in equity, or to insist upon compliance by any
other party with its obligation under this Voting Agreement, and any custom or
practice of the parties at variance with the terms of this Voting Agreement,
will not constitute a waiver by such party of its right to exercise any such or
other right, power or remedy or to demand such compliance. La Jolla shall not be
deemed to have waived any claim available to it arising out of this Voting
Agreement, or any power, right, privilege or remedy of La Jolla under this
Agreement, unless the waiver of such claim, power, right, privilege or remedy is
expressly set forth in a written instrument duly executed and delivered on
behalf of La Jolla; and any such waiver shall not be applicable or have any
effect except in the specific instance in which it is given.

(h) No Third Party Beneficiaries. This Voting Agreement is not intended to
confer upon any person other than the parties hereto any rights or remedies
hereunder.

(i) Governing Law. This Voting Agreement and the Proxy shall be governed by the
laws of the State of Delaware, without reference to rules of conflicts of law.

(j) Submission to Jurisdiction. All actions and proceedings arising out of or
relating to this Voting Agreement or Proxy shall be heard and determined
exclusively in any California state or federal court sitting in San Diego,
California. The parties hereto hereby (a) submit to the exclusive jurisdiction
of any state or federal court located in San Diego, California, for the purpose
of any action arising out of or relating to this Voting Agreement or Proxy
brought by any party hereto, and (b) irrevocably waive, and agree not to assert
by way of motion, defense, or otherwise, in any such action, any claim that it
is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the action
is brought in an inconvenient forum, that the venue of the action is improper,
or that this Voting Agreement, the Proxy or the transactions contemplated hereby
may not be enforced in or by any of the above-named courts. STOCKHOLDER
IRREVOCABLY WAIVES THE RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LEGAL
PROCEEDING RELATING TO THIS VOTING AGREEMENT OR THE PROXY OR THE ENFORCEMENT OF
ANY PROVISION OF THIS VOTING AGREEMENT OR THE PROXY.

(k) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Voting
Agreement and Proxy and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.

(l) Entire Agreement. This Voting Agreement and the Proxy contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior negotiations, agreements and understandings, both written
and oral, between the parties hereto with respect to the subject matter hereof.

(m) Severability. If any term or other provision of this Voting Agreement is
invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Voting Agreement shall
nevertheless remain in full force and effect. If the final judgment of a court
of competent jurisdiction declares that any term or provision hereof is invalid
or unenforceable, the parties hereto agree that the court making such
determination shall have the power to limit the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closes to expressing the intention of the invalid or unenforceable term or
provision, and this Voting Agreement shall be enforceable as so modified. In the
event such court does not exercise the power granted to it in the prior
sentence, the parties hereto shall negotiate in good faith to modify this Voting
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner.

(n) Interpretation.

(i) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

(ii) The article and section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties hereto
and shall not in any way affect the meaning or interpretation of this Agreement.

(o) Attorneys’ Fees. If any legal action or other legal proceeding relating to
this Voting Agreement or the enforcement of any provision of this Voting
Agreement is brought against Stockholder, the prevailing party shall be entitled
to recover reasonable attorneys’ fees, costs and disbursements (in addition to
any other relief to which the prevailing party may be entitled).

(p) Expenses. All costs and expenses incurred in connection with this Voting
Agreement, the Proxy and the transactions contemplated hereby and thereby shall
be paid by the party incurring such costs and expenses.

(q) Further Assurances. From time to time, at any other party’s request and
without further consideration, Stockholder shall (at Stockholder’s sole expense)
execute and deliver any additional documents and take any further lawful action
as may be necessary or desirable, in the reasonable opinion of La Jolla, to
consummate and make effective, in the most expeditious manner practicable, the
transactions contemplated by this Voting Agreement and to carry out the intent
of this Voting Agreement.

(r) Counterparts. This Voting Agreement may be executed in several counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the day and year first above written.

      LA JOLLA PHARMACEUTICAL     COMPANY   STOCKHOLDER
By:
  By:
Signature of Authorized Signatory
Name:
  Signature
Name:
Title:
  Title:
Address:
  Address:

      

      

      

[Signature Page to Voting Agreement]

2

EXHIBIT A

SHARES BENEFICIALLY OWNED

shares of Adamis Common Stock

shares of Adamis Common Stock issuable upon exercise of outstanding options

shares of Adamis Common Stock issuable upon exercise of outstanding warrants

3

IRREVOCABLE PROXY

The undersigned stockholder ( “Stockholder”) of Adamis Pharmaceuticals
Corporation, a Delaware corporation (“Adamis”), hereby irrevocably (to the
fullest extent permitted by law) appoints Deirdre Y. Gillespie, M.D., and Gail
A. Sloan of La Jolla Pharmaceutical Company, a Delaware corporation (“La
Jolla”), and each of them, as the sole and exclusive attorneys and proxies of
the undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of
Adamis that now are or hereafter may be beneficially owned by the undersigned,
and any and all other shares or securities of Adamis issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”), in
accordance with the terms of this Proxy until the Expiration Date (as defined
below). Upon the undersigned’s execution of this Proxy, any and all prior
proxies given by the undersigned with respect to any Shares are hereby revoked
and the undersigned agrees not to grant any subsequent proxies with respect to
the Shares that are inconsistent with this Proxy until after the Expiration Date
(as defined in that certain Voting Agreement of even date herewith by and among
La Jolla and the undersigned stockholder (the “Voting Agreement”)).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to the Voting Agreement, and is granted
in consideration of La Jolla entering into that certain Agreement and Plan of
Reorganization of even date herewith (the “Merger Agreement”), by and among La
Jolla, Adamis and a newly created and wholly-owned subsidiary of La Jolla
(“Merger Sub”). The Merger Agreement provides for the merger of Merger Sub with
and into Adamis, with Adamis as the surviving corporation (the “Merger”).

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special or adjourned meeting of stockholders of
Adamis and in every written consent in lieu of such meeting (i) in favor of
approval of the Merger and the adoption and approval of the Merger Agreement,
and in favor of each of the other actions contemplated by the Merger Agreement
and any action required in furtherance thereof; (ii) in favor of any matter that
could reasonably be expected to facilitate the Merger; (iii) against approval of
any proposal made in opposition to, or in competition or inconsistent with, the
consummation of the Merger or the transactions contemplated by the Merger
Agreement (including, without limitation, any action or agreement that would
result in a breach of any representation, warranty, covenant or obligation of
Adamis in the Merger Agreement); and (iv) in favor of waiving any notice that
may have been or may be required relating to any reorganization of Adamis or any
subsidiary of Adamis, any reclassification or recapitalization of the capital
stock of Adamis or any subsidiary of Adamis, or any sale of assets, change of
control, or acquisition of Adamis or any subsidiary of Adamis by any other
person, or any consolidation or Merger of Adamis or any subsidiary of Adamis
with or into any other person.

The attorneys and proxies named above may not exercise this Proxy on any other
matter. The undersigned stockholder may vote the Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the heirs,
estate, executors, personal representatives, successors and assigns of the
undersigned (including any transferee of the Shares).

If any term or other provision of this Proxy is invalid, illegal or incapable of
being enforced by any rule of law, or public policy, all other conditions and
provisions of this Proxy shall nevertheless remain in full force and effect. If
the final judgment of a court of competent jurisdiction declares that any term
or provision hereof is invalid or unenforceable, the parties hereto agree that
the court making such determination shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closes to expressing the intention of the invalid or
unenforceable term or provision, and this Proxy shall be enforceable as so
modified. In the event such court does not exercise the power granted to it in
the prior sentence, the parties hereto shall negotiate in good faith to modify
this Proxy so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner.

[Signature Page to Follow]

This Proxy is irrevocable (to the fullest extent permitted by law). This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.

Dated:      , 2009

Signature of Stockholder:

Print Name of Stockholder:

[Signature Page to Irrevocable Proxy]

4